                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON


NEW LONDON TOBACCO MARKET,                                  Civil Action No. 6:12-cv-91-GFVT-HAI
INC. and FIVEMILE ENERGY, LLC
                                                            Judge Gregory F. Van Tatenhove
        Plaintiffs,
                                                            DEFENDANTS’ MOTION FOR
V.                                                          LEAVE TO SUPPLEMENT THE
                                                            RECORD
KENTUCKY FUEL CORPORATION and
JAMES C. JUSTICE COMPANIES, INC.,

        Defendants.


       Defendants, Kentucky Fuel Corporation and James C. Justice Companies, Inc., by

counsel, respectfully move this Court for leave to supplement the record in this matter with the

April 2, 2019 sworn statement of Kent Gross and the May 31, 2018 Summit Engineering

Report. 1 The grounds for this Motion are set forth in the brief Memorandum in Support filed

herewith.

                                                         Respectfully submitted,

                                                         /s/ Richard Getty
                                                         RICHARD A. GETTY
                                                         DANIELLE HARLAN
                                                                  and
                                                         MARCEL RADOMILE

                                                         THE GETTY LAW GROUP, PLLC
                                                         1900 Lexington Financial Center
                                                         250 West Main Street
                                                         Lexington, Kentucky 40507
                                                         Telephone: (859) 259-1900
                                                         Facsimile: (859) 259-1909
                                                         E-Mail: rgetty@gettylawgroup.com

1
       The sworn statement is attached to Defendants’ Post-Hearing Memorandum, filed concurrently with this
       Motion, as Exhibit A, and the report is attached thereto as Exhibit B.
                                                     1
                                                     E-Mail: dharlan@gettylawgroup.com
                                                     E-Mail: mradomile@gettylawgroup.com

                                                     COUNSEL FOR DEFENDANTS,
                                                     KENTUCKY FUEL CORPORATION AND
                                                     JAMES C. JUSTICE COMPANIES, INC.

                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was served on the 15th day of April 2019, electronically in

accordance with the method established under this Court’s CM/ECF Administrative Procedures

and Standing Order upon all parties in the electronic filing system in this case.

                                                      /s/ Richard A. Getty
                                                      COUNSEL FOR DEFENDANTS




dhbpld2158




                                                 2
